DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of Thudor, Dore, and Vosoughi does not explicitly teach the packing of the at least one patch comprises adjusting a size of the patch according to the importance of the image region belonging to the additional view image.
In response, the examiner respectfully disagrees.  Vosoughi teaches that FIG. 12 illustrates an embodiment in which ROI and non-ROI patches may be packed onto a 2D grid in which a tile map is not specified. As illustrated in FIG. 12, all the steps of the process illustrated in FIG. 10 are included. Furthermore, if at step S1012 it is determined that all the ROI patches have been packed (i.e., k==N.sub.R0I), the process proceeds to step S1200 to set a bottom tile border as a maximum height of a ROI patch bounding boxes. In this regard, at step S1200, the size of the tile containing all the ROI patches may be set such that the tile encompasses all the ROI patches. Furthermore, if at step S1020 it is determined that all the non-ROI patches have been packed (i.e., k==N.sub.non-ROI), the process proceeds to step S1202, where it is determined if extra tiles need to be added to 2D grid. For example, when the tile map is not specified, the tile map can be designed to efficiently use the available space. An efficient tile map 
The method according to any one of features (1)-(6), the method further including determining whether a size of each tile in the 2D map is specified by the video encoder; and in response to the determination that the size of each tile in the 2D map is not specified by the video encoder, setting a height of the tile including the ROI patches such that the ROI patches are bounded by the tile including the ROI patches. (8) The method according to feature (7), the method further including in response to the determination that the size of each tile in the 2D map is not specified by the video encoder, setting a width of the tile including the ROI patches such that the ROI patches are bounded by the tile including the ROI patches.  [0092] – [0093].

Applicant’s arguments with respect to claim(s) 1, 3, 5-11, 14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 9-11, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thudor et al. (WO 2019/191205 A1) in view of Dore et al. (US 2020/0228777 A1), Vosoughi et al. (US 2020/0107028 A1), and Cho et al. (US 2012/0033872 A1).
Consider claim 1, Thudor teaches a multi-view image encoding method for a multi-view image comprising a basic-view image and at least one additional view image (p. 9, lines 6-22 and p. 37, line 33 – p. 39, line 17 and Fig. 20), the multi-view image encoding method comprising: generating at least one patch by performing pruning for the at least one additional view image on the basis of the basic-view image (for each group of points, a patch is generated, the patch corresponding to a 2D parametrization of the group of points. p. 20, lines 12-22.  A number of 3-D patches may be obtained from the 3D part to generate patches such as the patch 904 by 2D-parametrization of the 3D-patches.  A 3D-patches corresponds to a subset of the 3D part, i.e. to a group of points obtained as explained with regard to figure 9.  A 3D-patch 102 may be defined with a viewing angle and a range of distnaces from a determined viewpoint (either the first viewpoint 20 or any of the viewpoints obtained from the discretization of the space of view 11).  p. 22, line 18 – p. 23, line 9. See also p. 20, lines 12 – p. 24, line 14; Fig. 9 – Fig. 11); packing the at least one patch (p. 26, line 34 – p. 28, line 17 and Fig. 14); wherein the packing of the at least one patch is performed based on an importance of an image region belonging to the additional view image (p. 6, lines 19-22; p. 27, line 15 – p. 28, line 17).
However, Thudor does not explicitly teach generating a plurality of residual additional view images on the basis of the at least one packed patch; and outputting a bitstream comprising residual additional view image encoding information on the plurality of residual additional view images, wherein the packing of the at least one patch is performed based on an importance of an image region belonging to the additional view image.
generating a plurality of residual additional view images on the basis of the at least one packed patch ([0034], [0050], [0060], [0098]); and outputting a bitstream comprising residual additional view image encoding information on the plurality of residual additional view images (the combination of Thudor and Dore teaches this limitation.  Thudor teaches a bitstream carrying data multiple data including syntax elements. p. 9, lines 6-22 and p. 37, line 33 – p. 39, line 17 and Fig. 20.  Dore teaches residual images.  [0034], [0050], [0060], [0098].).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating residual view images based on packed patch because such incorporation would fully encode the 3D scene.  [0050].
However, the packing of the at least one patch comprises adjusting a size of the patch according to the importance of the image region belonging to the additional view image.
Vosoughi teaches the packing of the at least one patch comprises adjusting a size of the patch according to the importance of the image region belonging to the additional view image ([0061], [0092], [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of setting size of the patch because such incorporation would provide the benefit of better compression efficiency.  [0061].


Cho teaches importance of the image region is determined based on at least one of a depth value of the image region, a position of a camera used to obtain the image region, and a complexity of the region ([0178] – [0181]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining importance of an image region based on a depth value of the image region because such incorporation would facilitate the resizing process.  [0015].
Consider claim 10, Thudor teaches the bitstream further comprises basic-view image encoding information on the basic-view image (p. 9, lines 6-22 and p. 37, line 33 – p. 39, line 17 and Fig. 20).
Consider claim 11, the combination of Thudor and Dore teaches a multi-view image decoding method for a multi-view image comprising a basic-view image and at least one additional view image (p. 9, lines 6-22 and p. 37, line 33 – p. 39, line 17 and Fig. 20), the multi-view image decoding method comprising: obtaining a bitstream comprising basic-view image encoding information on the basic-view image (p. 16, line 26 – p. 17, line 5; p. 39, line 19 – p. 40, line 23 of Thudor)  and residual additional view image encoding information on a plurality of residual additional view images ([0034], [0050], [0060], [0098] of Dore); decoding the basic-view image and the plurality of residual additional view images based on the bitstream (p. 16, ; and reconstructing the at least one additional view image from the plurality of residual additional view images based on the basic-view image encoding information, the residual additional view image encoding information and the basic-view image (p. 31, line 11 – p. 34, line 34 of Thudor; Fig. 17 and Fig. 18 of Thudor.  [0034], [0050], [0060], [0098] of Dore), wherein the residual additional view image encoding information comprises packing information of a patch (p. 26, line 34 – p. 28, line 17 and Fig. 14 of Thudor.  [0034], [0050], [0060], [0098] of Dore), and wherein the packing information comprises information on an importance of the image region belonging to the additional view image (p. 6, lines 19-22; p. 27, line 15 – p. 28, line 17 of Thudor.  [0034], [0050], [0060], [0098] of Dore).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating residual view images based on packed patch because such incorporation would fully encode the 3D scene.  [0050].
However, a size of the patch is determined based on the importance of the image region belonging to the additional view image.
Vosoughi teaches a size of the patch is determined based on the importance of the image region belonging to the additional view image ([0061], [0092], [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of setting size of the patch because such incorporation would provide the benefit of better compression efficiency.  [0061].

Cho teaches importance of the image region is determined based on at least one of a depth value of the image region, a position of a camera used to obtain the image region, and a complexity of the region ([0178] – [0181]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining importance of an image region based on a depth value of the image region because such incorporation would facilitate the resizing process.  [0015].
Consider claim 17, Thudor teaches a non-transitory computer-readable recording medium for storing a bitstream generated by a multi-view image encoding method for a multi-view image (p. 9, lines 23-30; p. 40, line 29 – p. 41, line 33; p. 41, line 36 – p. 42, line 10) comprising a basic-view image and at least one additional view image (p. 9, lines 6-22 and p. 37, line 33 – p. 39, line 17 and Fig. 20), the multi-view image encoding method comprising: generating at least one patch by performing pruning for the at least one additional view image on the basis of the basic-view image (for each group of points, a patch is generated, the patch corresponding to a 2D parametrization of the group of points. p. 20, lines 12-22.  A number of 3-D patches may be obtained from the 3D part to generate patches such as the patch 904 by 2D-parametrization of the 3D-patches.  A 3D-patches corresponds to a subset of the 3D part, i.e. to a group of points obtained as explained with regard to figure 9.  A 3D-patch ; packing the at least one patch (p. 26, line 34 – p. 28, line 17 and Fig. 14); wherein the packing of the at least one patch is performed based on an importance of an image region belonging to the additional view image (p. 6, lines 19-22; p. 27, line 15 – p. 28, line 17).
However, Thudor does not explicitly teach generating a plurality of residual additional view images on the basis of the at least one packed patch; and outputting a bitstream comprising residual additional view image encoding information on the plurality of residual additional view images, wherein the packing of the at least one patch is performed based on an importance of an image region belonging to the additional view image.
In an analogous art, Dore teaches generating a plurality of residual additional view images on the basis of the at least one packed patch ([0034], [0050], [0060], [0098]); and outputting a bitstream comprising residual additional view image encoding information on the plurality of residual additional view images (the combination of Thudor and Dore teaches this limitation.  Thudor teaches a bitstream carrying data multiple data including syntax elements. p. 9, lines 6-22 and p. 37, line 33 – p. 39, line 17 and Fig. 20.  Dore teaches residual images.  [0034], [0050], [0060], [0098].).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of 
However, a size of the patch is determined based on the importance of the image region belonging to the additional view image.
Vosoughi teaches a size of the patch is determined based on the importance of the image region belonging to the additional view image ([0061], [0092], [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of setting size of the patch because such incorporation would provide the benefit of better compression efficiency.  [0061].
However, the combination of Thudor, Dore, and Vosoughi does not explicitly teach the importance of the image region is determined based on at least one of a depth value of the image region, a position of a camera used to obtain the image region, and a complexity of the region.
Cho teaches importance of the image region is determined based on at least one of a depth value of the image region, a position of a camera used to obtain the image region, and a complexity of the region ([0178] – [0181]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining importance of an image region based on a depth value of the image region because such incorporation would facilitate the resizing process.  [0015].
Consider claim 5, Vosoughi teaches the packing of the at least one patch comprises setting a guard band in a boundary portion of the at least one patch ([0051], [0055], [0056], [0061], [0092] – [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of setting size of the patch because such incorporation would provide the benefit of better compression efficiency.  [0061].
Consider claim 6, Vosoughi teaches the setting of the guard band comprises setting the guard band according to the importance of the image region belonging to the additional view image ([0051], [0055], [0056], [0061], [0092] – [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of setting size of the patch because such incorporation would provide the benefit of better compression efficiency.  [0061].
Consider claim 9, Vosoughi teaches the packing of the at least one patch comprises: determining a similarity of a plurality of image regions belonging to the additional view image ([0042] – [0043], [0045], [0050] – [0058]); and packing the at least one patch into a single patch on the basis of a result of the similarity determination ([0042] – [0043], [0045], [0050] – [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of 
Consider claim 14, Vosoughi teaches the packing information comprises information on a guard band of the patch ([0051], [0055], [0056], [0061], [0092] – [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of setting size of the patch because such incorporation would provide the benefit of better compression efficiency.  [0061].
Consider claim 15, Vosoughi teaches the guard band is determined based on the importance of the image region belonging to the additional view image ([0051], [0055], [0056], [0061], [0092] – [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of setting size of the patch because such incorporation would provide the benefit of better compression efficiency.  [0061].
Consider claim 16, Vosoughi teaches the packing information comprises information on a similarity of a plurality of image regions belonging to the additional view image ([0042] – [0043], [0045], [0050] – [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of setting size of the patch because such incorporation would provide the benefit of better compression efficiency.  [0061].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thudor et al. (WO 2019/191205 A1) in view of Dore et al. (US 2020/0228777 A1), Vosoughi et al. (US 2020/0107028 A1), Cho et al. (US 2012/0033872 A1), and Oh et al. (WO 2019/194573 A1).
Consider claim 3, the combination of Thudor, Dore, Vosoughi, and Cho teaches all the limitations in claim 1 but does not explicitly teach the packing of the at least one patch comprises rotating the patch according to the importance of the image region belonging to the additional view image.
Oh teaches the packing of the at least one patch comprises rotating the patch according to the importance of the image region belonging to the additional view image ([49]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of rotating regions on a 2D image because such incorporation would improve video coding efficiency.  For example, it is possible to rotate regions such that specific sides of regions are positioned in proximity to each other to improve coding efficiency.  [49].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thudor et al. (WO 2019/191205 A1) in view of Dore et al. (US 2020/0228777 A1), Vosoughi et al. (US 2020/0107028 A1), Cho et al. (US 2012/0033872 A1), and Tourapis et al. (US 2020/0314435 A1).
Consider claim 7, the combination of Thudor, Dore, Vosoughi, and Cho teaches all the limitations in claim 5 but does not explicitly teach the setting of the guard band comprises copying a sample value adjacent to the boundary region of the at least one patch.
Tourapis teaches the setting of the guard band comprises copying a sample value adjacent to the boundary region of the at least one patch ([0455]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of copying a sample value adjacent to the boundary region of the at least one patch because such incorporation would considerably lower processing complexity.  [0455].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thudor et al. (WO 2019/191205 A1) in view of Dore et al. (US 2020/0228777 A1), Vosoughi et al. (US 2020/0107028 A1), Cho et al. (US 2012/0033872 A1), and Najaf-Zadeh et al. (US 2020/0020133 A1).
Consider claim 8, the combination of Thudor, Dore, and Vosoughi teaches all the limitations in claim 5 but does not explicitly teach the setting of the guard band comprises setting the guard band by interpolating a plurality of samples comprised in the boundary region of the at least one patch.
Najaf-Zadeh teaches the setting of the guard band comprises setting the guard band by interpolating a plurality of samples comprised in the boundary region of the at least one patch ([0097]).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/           Primary Examiner, Art Unit 2486